Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on 04/26/2021 is acknowledged.
Claims 16-22 are pending and under consideration for their full scope.
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 16-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No.10,519,244 (PTO-892; Reference A). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-10 of U.S. Patent 10,519,244 are directed to an antibody comprising reference SEQ ID NOs 12 and 3; and an antibody comprising reference SEQ IDS NOs 10 and 1 and kits thereof and methods of treating lymphoma using the antibodies.  Reference SEQ ID NOs 12 and 3; and SEQ ID NOs 10 and 1 comprising the CDRs of SEQ ID Nos 5, 7, 9, 14, 16 and 18.  As such, the antibodies, methods of treating lymphoma and kit of instant claims 1-2 and 5-7 and 10 are encompassed by the antibodies, kits and method of treating lymphoma of reference claims 1-10.
The claimed invention differs from the prior art in the recitation of a “chemotherapeutic agent” in claims 21 and 22; and a method of detecting CD20 in a sample comprising contacting a sample with the antibody, washing the sample and detecting the antibody for canine CD20 of claim 16; wherein the sample comprises canine lymphoma tissue of claim 17; wherein the sample comprises a tissue cryosection of claim 18; wherein the method further comprises contacting the sample with a second antibody, wherein the second antibody is selective for the antibody selective for canine CD20 of claim 19; and wherein the antibody selective for canine CD20 is labeled of claim 20. 
It would have been obvious to one of ordinary skill in the art to have used the anti-CD20 antibody of U.S. Patent No.10,519,244 which is taught to be used to treat canine lymphoma in a method of detecting CD20 in canine lymphoma samples because CD20 is involved in the pathology of canine lymphoma and the detection of CD20 in canine lymphoma samples would give the practitioner an indication of the degree of CD20 involvement in the pathogenesis of the lymphoma by being able to detect CD20 in a lymphoma sample.  It would have been obvious to have performed immunohistochemistry with the antibody of U.S. Patent No.10,519,244 on a cryosection of canine lymphoma tissue to visualize the CD20 in situ in the tissue.  It would have been obvious to have used an antibody which binds to the anti-CD20 antibody in order to visualize the location of the anti-CD20 in the tissue.  Immunohistochemistry techniques are routine in the art of cancer diagnostics and therapies. 
Ettinger et al. teaches lymphoma cells are sensitive to chemotherapy, and complete remission rates are high when these patients are treated with conventional chemotherapy. Treated dogs maintain a good quality of life, and treatment can provide resolution of many presenting signs and abnormalities. The fundamental goals of chemotherapy are to induce a durable remission and to re-induce a remission after one or more relapses. (In particular, abstract, page 94-95, whole document).
It would have been obvious to have combined the teachings of U.S. Patent No.10,519,244  with the teachings of Ettinger which are both directed to pharmaceutical compositions and methods to treat canine lymphoma.  From the reference teachings it would have been obvious to have arrived at the combined method for treating canine lymphoma comprising the antibodies of U.S. Patent No.10,519,244 and the chemoptherapeutic agent of Ettinger et al. and to have put both treatments into a single kit for ease of use in this treatment method.   "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.).
From the combined teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the reference, especially in the absence of evidence to the contrary.

6.	Claims 16-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No.10,941,206 (PTO-892; Reference B). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-4 of U.S. Patent 10,941,206 are directed to an antibody comprising the 6 CDRs of reference/instant SEQ ID NOs 14-18 and 5-9 with a joining J region of reference/instant SEQ ID NO:19 and kits thereof and methods of treating lymphoma using the antibodies.  
The claimed invention differs from the prior art in the recitation of a “chemotherapeutic agent” in claims 21 and 22; and a method of detecting CD20 in a sample comprising contacting a sample with the antibody, washing the sample and detecting the antibody for canine CD20 of claim 16; wherein the sample comprises canine lymphoma tissue of claim 17; wherein the sample comprises a tissue cryosection of claim 18; wherein the method further comprises contacting the sample with a second antibody, wherein the second antibody is selective for the antibody selective for canine CD20 of claim 19; and wherein the antibody selective for canine CD20 is labeled of claim 20. 
It would have been obvious to one of ordinary skill in the art to have used the anti-CD20 antibody of U.S. Patent No. 10,941,206 which is taught to be used to treat canine lymphoma in a method of detecting CD20 in canine lymphoma samples because CD20 is involved in the pathology of canine lymphoma and the detection of CD20 in canine lymphoma samples would give the practitioner an indication of the degree of CD20 involvement in the pathogenesis of the lymphoma by being able to detect CD20 in a lymphoma sample.  It would have been obvious to have performed immunohistochemistry with the antibody of U.S. Patent No. 10,941,206 on a cryosection of canine lymphoma tissue to visualize the CD20 in situ in the tissue.  It would have been obvious to have used an antibody which binds to the anti-CD20 antibody in order to visualize the location of the anti-CD20 in the tissue.  Immunohistochemistry techniques are routine in the art of cancer diagnostics and therapies. 
Ettinger et al. teaches lymphoma cells are sensitive to chemotherapy, and complete remission rates are high when these patients are treated with conventional chemotherapy. Treated dogs maintain a good quality of life, and treatment can provide resolution of many presenting signs and abnormalities. The fundamental goals of chemotherapy are to induce a durable remission and to re-induce a remission after one or more relapses. (In particular, abstract, page 94-95, whole document).
It would have been obvious to have combined the teachings of U.S. Patent No. 10,941,206 with the teachings of Ettinger which are both directed to pharmaceutical compositions and methods to treat canine lymphoma.  From the reference teachings it would have been obvious to have arrived at the combined method for treating canine lymphoma comprising the antibodies of U.S. Patent No.10,941,206 and the chemoptherapeutic agent of Ettinger et al. and to have put both treatments into a single kit for ease of use in this treatment method.   "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.).
From the combined teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the reference, especially in the absence of evidence to the contrary.
7.	No claim is allowed.
8.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora M. Rooney whose telephone number is (571) 272-9937.  The examiner can normally be reached Monday through Friday from 8:30 am to 5:00 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
December 15, 2022
/Nora M Rooney/
Primary Examiner, Art Unit 1644